Citation Nr: 1221704	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  06-21 111	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post anterior cruciate ligament (ACL) tear, right knee, prior to July 29, 2005.

2.  Entitlement to a rating in excess of 20 percent for status post ACL tear, right knee, from July 29, 2005 to March 10, 2009, and from July 1, 2010.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.  

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to June 1988.

A claim for service connection for paranoid schizophrenia was previously denied by the RO in Roanoke, Virginia in March 1989, and by the RO in Washington, DC in February 2000.  Although notified of the denials, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 rating decision in which the RO in Philadelphia, Pennsylvania denied the Veteran's claim for a rating in excess of 10 percent for degenerative joint disease of the right knee; denied his claims for service connection for a left knee disability, a back disability, asthma, and sinusitis; and reopened and denied a claim for service connection for paranoid schizophrenia.  In October 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2006.

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Baltimore, Maryland, which has certified the appeal to the Board.

In an April 2006 rating decision, the RO granted a 20 percent rating for status post ACL tear, right knee (previously evaluated as degenerative joint disease), from July 29, 2005.

In June 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC.  A transcript of that hearing is of record.  

During the June 2009 Board hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  The Veteran also requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  In July 2009, the Veteran submitted further medical evidence to the Board, again waiving initial RO consideration of the evidence.  That evidence was accepted for inclusion in the record on appeal.  

In an August 2009 letter, the Veteran's representative requested, and the undersigned granted, an additional 15-day extension to submit additional evidence.  However, no further evidence was received during that time frame.

In January 2010, the Board denied service connection for a back disability, to include as secondary to the service-connected right knee disability.  The request to reopen the claim for service connection for paranoid schizophrenia, as well as the claims for higher ratings for a right knee disability, and the claims for service connection for a left knee disability and a respiratory disability (claimed as asthma and sinusitis) were then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

In a rating decision dated later in January 2010, the RO granted a temporary total (100 percent) rating for a period of convalescence following surgery on the right knee, from March 11, 2009 to June 30, 2009 (see 38 C.F.R. § 4.30 (2011)), and thereafter continued a 20 percent rating for right knee disability from July 1, 2010.  After taking further action, in a June 2011 rating decision, the AMC granted service connection for asthma, representing a full grant of the benefit sought as to that disability.  The AMC otherwise continued to deny the claims (as reflected in a June 2011 supplemental SOC (SSOC)) and returned those matters to the Board for further appellate consideration.

Although the RO has granted a higher, 20 percent, rating for the Veteran's service-connected right knee disability from July 29, 2005, and a temporary total rating for the right knee from March 11, 2009 to June 30, 2009, higher ratings for this disability are assignable before and after July 29, 2005, and before and after the dates of assignment of the temporary total rating.  As the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as now encompassing the first two matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

As to the Veteran's claim for service connection for sinusitis, it appears that the AMC may have omitted that claim from the June 2011 SSOC because it believed that the appeal of that claim was satisfied by its award of service connection for asthma, inasmuch as both disabilities were previously combined under the broad heading of the Veteran's entitlement to service connection for a "respiratory disability."  However, it appears from a longitudinal review of the record that the Veteran is seeking to establish service connection for both disabilities, separately.  Accordingly, and because the Veteran has not withdrawn his appeal with respect to service connection for sinusitis, the Board has characterized the appeal as including that issue, as set forth on the title page.

As to the Veteran's claim for service connection for paranoid schizophrenia, that issue has heretofore been characterized as a claim to reopen.  However, references in the RO's August 2005 rating decision and May 2006 SOC notwithstanding, it appears clear that official service department records that existed and had not been associated with the claims file when VA denied service connection for schizophrenia in March 1989 and February 2000 were received in February 2005.  Inasmuch as the records pertain to the Veteran's inpatient psychiatric treatment during service in October 1987, and make reference to the fact that a diagnosis of schizophreniform disorder was entertained, they are relevant to his claim.  As such, his claim is to be reconsidered de novo, without regard to the receipt of new and material evidence.  See 38 C.F.R. § 3.156(c) (2011).

As a final preliminary matter, the Board notes that, in the January 2010 remand, the Board characterized the matter of service connection for psychiatric disability on appeal as service connection for paranoid schizophrenia.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) found that the Board erred in not considering the scope of a claimant's claim for service connection for a specific psychiatric disability (in that case, PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran has had diagnoses of psychiatric disability other than paranoid schizophrenia, including schizoaffective disorder, major depressive disorder, intermittent explosive disorder, and bipolar disorder with psychotic features.  In addition, his representative has indicated that the Veteran is seeking service connection for any psychiatric disability.  Thus, consistent with Clemons and the current record, the Board has recharacterized the Veteran's psychiatric claim as set forth on the title page.

The Board's decision on the matter of the Veteran's entitlement to a rating in excess of 10 percent for status post ACL tear, right knee, prior to July 29, 2005, is set forth below.  The claim for a rating in excess of 20 percent for status post ACL tear, right knee, from July 29, 2005 to March 10, 2009, and from July 1, 2010, and the claims for service connection for sinusitis, a left knee disability, and a psychiatric disability, to include paranoid schizophrenia, are again being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the Veteran's February 2005 claim for increase and prior to July 29, 2005, the Veteran's service-connected right knee disability was manifested by extension to 0 degrees and flexion to at least 120 degrees, with findings of pain, crepitus, and swelling, and x-ray evidence of degenerative changes; there were no medical findings of locking, ankylosis, subluxation, instability, impairment (nonunion or malunion) of the tibia or fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status post ACL tear, right knee, prior to July 29, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court held that, in rating cases, VA must notify the claimant that, to substantiate a claim for an increased rating: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.

The Board notes, however, that the United States Court of Appeals for the Federal Circuit (Federal Circuit) later vacated that portion of the lower court decision that required notice tailored to a specific claim for increase, such as notice of diagnostic code criteria, alternate diagnostic codes, or potential daily life evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Federal Circuit concluded that generic notice in response to a claim for an increased rating is all that is necessary.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating for service-connected right knee disability, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The August 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the June 2005 letter.  

March 2006, May 2008, and August 2010 letters provided the Veteran with further information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of those letters, and opportunity for the Veteran to respond, the June 2011 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, records from the Social Security Administration, and the reports of May 2004 and July 2005 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2009 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record on the claim for a rating in excess of 10 percent for right knee disability, prior to July 29, 2005 is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, to include the AMC, the Veteran has been notified and made aware of the evidence needed to substantiate his claim for a rating in excess of 10 percent for right knee disability, prior to July 29, 2005, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. at 509. 

Historically, service connection for a right knee disability (initially characterized as residuals of injury to the right knee) was established by a May 1989 rating decision.  The disability was evaluated as 10 percent disabling under Diagnostic Code 5257, effective June 17, 1988.  The 10 percent rating was reduced to 0 percent in a December 1981 rating decision, effective March 1, 1992, and then increased back to 10 percent in August 1994, effective October 14, 1992.  In a July 2004 rating decision, the 10 percent rating was continued under Diagnostic Codes 5003-5262.  In February 2005, the Veteran filed a claim for increased rating.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, Diagnostic Codes 5260 and 5261).

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees. A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, an April 2004 examination report prepared for Maryland Disability Determination Services shows that the Veteran complained of right knee pain.  He reported that the pain increased with ambulation and long standing, and that occasionally there was associated popping and swelling.  On examination, he had tenderness of right knee.  There was no swelling, and his gait was normal.  The examiner opined that the Veteran's ability to perform activities such as sitting, standing, lifting, carrying, and bearing weight did not appear to be impaired, and that he did not have any need for the use of an ambulatory aid.

On VA joints examination in May 2004, the Veteran reported a history of having a torn ligament in his right knee 16 or 17 years ago.  He complained that he had constant pain in the knee presently, with flare-ups on standing or sitting for a long time, and occasional swelling.  He also complained that the knee locked when climbing down stairs, that it tended to "give out" while walking, and that he had been taking pain medication without much help.

On physical examination, the Veteran's gait was slow and stiff.  He did not have any assistive device.  There was tenderness to palpation along the medial joint line.  The right knee exhibited passive and active flexion from 0 to 130 degrees, and extension to 0 degrees.  All movements were performed slowly and with guarding, and the Veteran reported having pain throughout the entire range of motion.  There was minimal crepitus, no soft tissue swelling, effusion, or deformity, and no evidence of weakened movement against resistance.  Flexors and extensors of the knee revealed muscle strength of 5/5, and the anterior drawer test, McMurray's test, and test for lateral instability were all negative.  The examiner indicated that it was not possible to comment on fatigability as repetitive movements of the knee could not be performed adequately due to pain.  X-rays revealed moderate degenerative osteoarthritic changes with narrowing of the joint space and marginal osteophyte formation of the mediofemoral condyle, with no fracture.  There was a fabella, and the patellofemoral joint was intact.  The final diagnostic assessment was degenerative joint disease (DJD) of the right knee.

On VA joints examination in July 2005, the Veteran complained of right knee pain that was present "pretty much all the time."  He reported that the pain was aggravated by walking, climbing stairs, and exposure to cold weather.  He also reported that the knee "gave out," even when walking on level ground, that it locked at times, and that it stayed swollen.  He indicated that he was not taking any medication for it presently.

On physical examination, the Veteran's gait was slow and stiff.  He did not have any assistive device.  There was tenderness to palpation medially, and mild soft tissue as well as bony swelling of the knee, but no effusion.  The right knee exhibited passive and active flexion from 0 to 120 degrees, with aggravation of pain beyond 80 degrees of flexion, and extension to 0 degrees.  All movements were performed slowly and with guarding due to pain, especially over the last 40 degrees of flexion, and there was crepitus.  The examiner indicated that there was no evidence of fatigability, loss of endurance, or evidence of weakened movement against resistance.  Flexors and extensors of the knee revealed muscle strength of 5/5, and the anterior drawer test, McMurray's test, and test for lateral instability were all negative.  The final diagnostic assessment was DJD of the right knee.

Considering the pertinent facts in light of the above, the Board finds that a rating in excess of 10 percent for disability of the right knee prior to July 29, 2005, is not warranted.

With regard to limitation of motion of the right knee under Diagnostic Code(s) 5260 and/or 5261, the evidence shows that the Veteran's service-connected right knee disability, prior to July 29, 2005, was manifested by extension to 0 degrees and flexion to at least 120 degrees, with increased pain on flexion after 80 degrees.  The Veteran reported constant pain in the knee, worse with walking, climbing stairs, and long standing or sitting.  However, while the May 2004 VA examiner indicated that he or she was unable to comment on fatigability, the April 2004 and July 2005 examiners opined, respectively, that the Veteran's ability to perform activities such as sitting, standing, lifting, carrying, and bearing weight did not appear to be impaired as a result of right knee disability, and that there was no evidence of fatigability, loss of endurance, or evidence of weakened movement against resistance.  Simply put, there is no lay or medical indication that the Veteran's right knee manifestations, prior to July 29, 2005, were so disabling as to result in flexion limited to 45 degrees, or extension limited to 10 degrees, as to warrant the assignment of even the minimum 10 percent rating under Diagnostic Code 5260 or 5261, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher rating for the right knee under Diagnostic Code 5260 or 5261.

Further, although the Veteran underwent arthroscopy of the right knee for chondromalacia and a tear of the medial meniscus in March 1992, he cannot be assigned a separate 10 percent rating under Diagnostic Code 5259 (pertaining to symptomatic removal of semilunar cartilage) for the period in question, as both Diagnostic Codes 5259 and 5261 are premised, in part, on pain.  To do so would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (indicating that the evaluation of the same manifestation under different diagnoses is to be avoided).  Moreover, there are no medical findings of locking of the right knee so as to warrant the assignment of a higher rating under Diagnostic Code 5258 during the pertinent time frame.

The Board also finds that no other diagnostic code provides a basis for any higher rating prior to July 29, 2005.  While separate ratings may be assignable for arthritis and instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), and the Veteran reported that his knee "gave out," pertinent to the period here at issue, there were no medical findings of instability of the right knee on any of the aforementioned examinations.  Nor were there any medical findings of ankylosis, impairment (nonunion or malunion) of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating the Veteran's right knee under Diagnostic Codes 5256, 5257, 5262, or 5263, during the period prior to July 29, 2005, is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule during that time.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's service-connected right knee disability, pursuant to Hart, prior to July 29, 2005, and that the claim for higher rating for that period must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for status post ACL tear, right knee, prior to July 29, 2005, is denied.


REMAND

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the January 2010 remand was not fully completed with respect to the Veteran's claim for service connection for a left knee disability, to include as secondary to the service-connected right knee disability, and the claim for service connection for sinusitis; hence, further remand of these matters is warranted.

In the January 2010 remand, the Board instructed the RO to arrange for the Veteran to undergo VA orthopedic and respiratory examinations, by appropriate physicians, inter alia, to obtain opinions as to whether it was at least as likely as not that the Veteran had a left knee disability that had its onset in service or was caused or aggravated by the service-connected right knee disability, and whether he had sinusitis that had its onset in service or was otherwise medically related to service.  The entire claims file was to be made available to the examiners, and the examiners were to provide a complete rationale for their conclusions.

A review of the claims file reveals that the RO, via the AMC, arranged for the examinations in question.  In a September 2010 examination report, a VA orthopedic examiner opined, in pertinent part, that it was "less likely than not" the Veteran's left knee disability was secondary to or permanently aggravated by the service-connected right knee disability.  However, the only rationale provided for the opinion was a statement to the effect that the examiner had reviewed the Veteran's records, and the examiner's observation that he was not aware of any "documented published medical literature" that would link the Veteran's left knee disability to his right knee.  The examiner did not offer any independent comment on the matter, specifically raised by the Veteran, as to whether the service-connected right knee disability had resulted in a change in body mechanics that placed additional stress on the left knee, such that the service-connected right knee disability caused the current disability of the Veteran's left knee or, alternatively, caused a permanent worsening of the left knee disability beyond normal progression.  Notably, on the objective portion of the examination, the examiner noted that the Veteran had ALC laxity of the right knee, and that he walked with a limp.

As to the requested examination and opinion pertaining to sinusitis, the claims file reveals that a respiratory examination was performed in August 2010.  However, it does not appear that the claims file was made available for the examiner's review.  Moreover, the examination was conducted by a nurse, rather than a physician, and the nurse suggested that an opinion as to the presence and etiology of sinusitis required further testing, inasmuch as the report of magnetic resonance imaging (MRI) of the Veteran's brain did not contain any mention of, or describe, sinusitis.

Accordingly, the RO should again arrange for the Veteran to undergo VA orthopedic and respiratory examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled VA examinations, without good cause, may result in the denial of the claims for service connection for the left knee and sinusitis (as the original claims for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to a scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination(s) sent to her by the pertinent VA medical facility.

As noted previously, the Veteran's claim for service connection for paranoid schizophrenia is being reconsidered de novo, pursuant to 38 C.F.R. § 3.156(c) (2011).  Further, his claim has been expanded to include consideration of other psychiatric diagnoses.  In this regard, the Board notes that the Veteran's service treatment records reflect inpatient care for psychiatric symptoms in October 1987.  The Veteran has reported of continuity of symptoms since then, and the claims files reflects current diagnoses that include schizoaffective disorder, major depressive disorder, intermittent explosive disorder, and bipolar disorder with psychotic features.

Given the evidence of in-service psychiatric treatment, the Veteran's statements with respect to continuity, evidence of current disability, and the absence of a clear and express medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection for an acquired psychiatric disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the RO should also arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  As with the aforementioned examinations, the Veteran is advised that failure to report for the scheduled mental disorders examination, without good cause, may result in denial of his claim for service connection for an acquired psychiatric disability (as the claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(a), (b) (2011).  As previously noted, examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiners and the RO is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

Records of the Veteran's treatment at the VAMC in Washington, DC, were last associated with the claims file on June 20, 2011; the record suggests that more recent records from this facility exist.  The expanded record also indicates that the Veteran received relevant psychiatric treatment at the Washington, DC VAMC prior to August 17, 1998 (the earliest dated report of treatment from that facility current of record).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated prior to August 17, 1998 and after June 20, 2011.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also obtain other Federal records.  The evidence reflects that the Veteran may have had disciplinary problems during service.  In addition, as noted above, the evidence also reflects that, in a January 2010 rating decision, the RO (not the AMC) granted a temporary total (100 percent) rating for a period of convalescence following surgery on the right knee, from March 11, 2009 to June 30, 2009 (see 38 C.F.R. § 4.30 (2011)), and thereafter continued a 20 percent rating for right knee disability from July 1, 2010.  However, not all of the evidence listed as considered in the RO's January 2010 decision has been associated with the claims file.  Because the Veteran's service personnel records, and the records associated with the RO's January 2010 adjudication could bear on the outcome of the remaining issues on appeal, they should be procured.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

The RO's letter should also inform the Veteran of the information and evidence necessary to substantiate the claim for service connection for psychiatric disability other than paranoid schizophrenia, and should specify what evidence VA will provide and what evidence the Veteran is to provide.  In addition, because the Veteran's VA treatment records reflect his report of in-service personal assault (he has claimed that he was attacked in the shower by two men during basic training), the RO should clearly advise the Veteran that evidence from sources other than his service records, such as evidence of behavior changes, may constitute credible supporting evidence of the claim assault, and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence, pursuant to 38 C.F.R. § 3.304(f)(5).  The Veteran is advised that examples of behavior changes that may constitute credible evidence of personal assault include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  As indicated, the RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should associate any temporary folders in its possession with the remainder of the record on appeal, to particularly include any temporary folder(s) containing the information upon which the RO relied in its January 2010 rating decision.

2.  The RO should obtain from the Washington, DC VAMC any outstanding, pertinent records of evaluation and/or treatment for the Veteran's knees, sinusitis, and psychiatric disability, to particularly include any relevant records of evaluation and/or treatment dated prior to August 17, 1998 and after June 20, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO should request from all appropriate source(s) a complete copy of the Veteran's service personnel records.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

4.  The RO should request that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

In its letter, the RO should explain how to establish entitlement to service connection for psychiatric disability other than paranoid schizophrenia.  The RO should also clearly advise the Veteran that evidence from sources other than his service records, such as evidence of behavior changes, may constitute credible supporting evidence of in-service personal assault, and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence, pursuant to 38 C.F.R. § 3.304(f)(5).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

5.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  After all records and/or responses received have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his/her report), and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify all records indicating any change in behavior or performance related to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  Specifically, the examiner should express an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the in-service assault occurred.

If the examiner determines that it is at least as likely as not that an in-service assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of such assault.

The examiner is instructed that only a specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor(s).

The examiner should also clearly identify all current psychiatric disability/ies other than PTSD.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  If the examiner determines that the claimed in-service assault occurred, then he or she should clearly indicate whether any psychiatric disability was caused or aggravated by that stressor.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  The RO should also arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the left knee.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in service or was caused or aggravated by the service-connected right knee disability.

In so doing, the examiner comment on the matter, specifically raised by the Veteran, as to whether the service-connected right knee disability has resulted in a change in body mechanics so as to have placed additional stress on the left knee, such that the service-connected right knee disability has caused the current disability of the Veteran's left knee or, alternatively, caused a permanent worsening of the left knee disability beyond normal progression.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

8.  The RO should also arrange for the Veteran to undergo a VA respiratory examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran has sinusitis and, if so, render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

9.  If the Veteran fails to report to a scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

10.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

11.  After completing the requested action, and any additional notification and/or development deemed warranted (to include a new examination of the right knee, if necessary), the RO should adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority.

12.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


